 


 HR 8472 ENR: Impact Aid Coronavirus Relief Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 8472 
 
AN ACT 
To provide that, due to the disruptions caused by COVID–19, applications for impact aid funding for fiscal year 2022 may use certain data submitted in the fiscal year 2021 application. 
 
 
1.Short titleThis Act may be cited as the Impact Aid Coronavirus Relief Act. 2.Impact aid program Due to the public health emergency relating to COVID–19 and notwithstanding sections 7002(j) and 7003(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7702(j), 7703(c)), a local educational agency desiring to receive a payment under section 7002 or 7003 of such Act (20 U.S.C. 7702, 7703) for fiscal year 2022 that also submitted an application for such payment for fiscal year 2021 shall, in the application submitted under section 7005 of such Act (20 U.S.C. 7705) for fiscal year 2022— 
(1)with respect to a requested payment under section 7002 of such Act— (A)use the data described in section 7002(j) of such Act relating to calculating such payment that was submitted by the local educational agency in the application for fiscal year 2021; or 
(B)use the data relating to calculating such payment for the fiscal year required under section 7002(j) of such Act; and (2)with respect to a requested payment under section 7003 of such Act— 
(A)use the student count data relating to calculating such payment that was submitted by the local educational agency in the application for fiscal year 2021, provided that payments for fiscal year 2022 shall be calculated by the Secretary using the expenditures and rates described in clauses (i), (ii), (iii), and (iv) of section 7003(b)(1)(C) of such Act that would otherwise apply for fiscal year 2022; or (B)use the student count data relating to calculating such payment for the fiscal year required under section 7003(c) of such Act. 
3.Migrant education program Due to the public health emergency relating to COVID–19 and notwithstanding subsections (a)(1) and (f)(1) of section 1303 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6393), for the purposes of making determinations under subsections (a)(1) and (f) of such section 1303 for fiscal year 2021 and all subsequent fiscal years for which school year 2019–2020 data would be used in the calculations under section 1303(a)(1) of such Act, the Secretary of Education shall use school year 2018–2019 data or school year 2019–2020 data, whichever data are greater, wherever school year 2019–2020 data would otherwise be required.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 